Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 4/26/2022, Applicant Request for Continuation Examination on 7/26/2022. Amended Claim 1, 8, 9, 11, 12, 14, 15, 16, 18, and 19. 

Claims 1-20 are pending in this application and have been examined. 

The Information Disclosure Statement (IDS) filed on August 10, 2022 has been acknowledged and considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 8, 9, 11, 12, 14, 15, 16, 18, and 19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 8, 9, 11, 12, 14, 15, 16, 18, and 19 are not sufficient to overcome the prior art rejections set forth in the previous action. 



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “... Applicant respectfully submits that claim 1 does not fall into either grouping of "mental processes" or "certain methods for organizing human activities" and is therefore not directed to an abstract idea...Claim 1, as amended, includes features that cannot be performed in the human mind such as "providing the generated customer experience survey to a customer computing device via the second communication channel", "receiving responses from one or more customers of the plurality of customers by the entity computing device via the second communication channel", and "providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the entity computing device."...claim 1, as amended, includes features that are not related to any of these concepts, including "detecting an anomaly with respect to a subset of the received responses by the entity computing device", "based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the entity computing device, and "determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the entity computing device." Accordingly, Applicant respectfully submits that claim 1 is not directed to a judicial exception under Step 2A Prong 1 of the analysis....As described in paragraph [0045] of the specification, these features clearly integrate the exception into a practical application where detected anomalies are used to determine customers to provide training to. ...” Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, …generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ......, under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ....; therefore, the claims are directed to a mental process. 

Further, ...generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ..., under the broadest reasonable interpretation, is managing and deploying surveys to human customers, questioning human customers, grouping human customers, training human customers, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: entity computing device, a survey module of the entity computing device, entity computing device, entity computing device, customer computing device, A system...comprising: at least one processor; and a non-tangible computer readable medium storing instructions that when executed by the at least one processor cause the at least one processor to:, A non-transitory computer readable medium storing instructions that when executed by at least one processor cause the at least one processor to
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...generating a survey...providing the generated survey to..., receiving responses..., generate a report..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – generating a survey...providing the generated survey to..., receiving responses…, data output – generate a report....

While Applicant’s amendment furthers prosecution, the additional elements, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer, performing extra solution activities. Thus do not integrate the abstract ideas into a practical application.

Additionally, pursuant to the broadest reasonable interpretation, “detecting that the customer has used the feature of the webpage, and in response to the detection” can be interpreted to be a human observing another human’s interactions with the webpage. 

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. humans asking humans questions regarding human website usage, human observing human interactions with websites, human grouping humans based on human observation), organizing human activities (i.e. humans organizing humans based on survey questions and observed website usage), generally linked to a technical environment, i.e. computer, as analyzed under Step 2A Prong 2. Thus, the claims are not “an improvement in the functioning of a computer, or an improvement to other technology or technical field” and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 


Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 8 and 15) recite, 
“A method for identifying segments associated with anomalies based on survey results comprising: 
generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; 
for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; 
receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; 
based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;
based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and 
providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ...”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ......, under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ....; therefore, the claims are directed to a mental process. 

Further, ...generating a customer experience survey for a webpage by an ..., wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by ... via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the ...; receiving responses from one or more customers of the plurality of customers by the ... via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a ...; based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the ...;based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the ... determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the ...; and providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the ..., under the broadest reasonable interpretation, is managing and deploying surveys to human customers, questioning human customers, grouping human customers, training human customers, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: entity computing device, a survey module of the entity computing device, entity computing device, entity computing device, customer computing device, A system...comprising: at least one processor; and a non-tangible computer readable medium storing instructions that when executed by the at least one processor cause the at least one processor to:, A non-transitory computer readable medium storing instructions that when executed by at least one processor cause the at least one processor to
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...generating a survey...providing the generated survey to..., receiving responses..., generate a report..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – generating a survey...providing the generated survey to..., receiving responses…, data output – generate a report....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
[0060]  FIG. 5 shows an exemplary computing environment in which example embodiments and aspects may be implemented. The computing device environment is only one example of a suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality. 
[0061]  Numerous other general purpose or special purpose computing devices environments or configurations may be used. Examples of well-known computing devices, environments, and/or configurations that may be suitable for use include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, network personal computers (PCs), minicomputers, mainframe computers, embedded systems, distributed computing environments that include any of the above systems or devices, and the like. 
[0062]  Computer-executable instructions, such as program modules, being executed by a computer may be used. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Distributed computing environments may be used where tasks are performed by remote processing devices that are linked through a communications network or other data transmission medium. In a distributed computing environment, program modules and other data may be located in both local and remote computer storage media including memory storage devices. 
[0063]  With reference to FIG. 5, an exemplary system for implementing aspects described herein includes a computing device, such as computing device 500. In its most basic configuration, computing device 500 typically includes at least one processing unit 502 and memory 504. Depending on the exact configuration and type of computing device, memory 504 may be volatile (such as random access memory (RAM)), non-volatile (such as read-only memory (ROM), flash memory, etc.), or some combination of the two. This most basic configuration is illustrated in FIG. 5 by dashed line 506. 
[0064]  Computing device 500 may have additional features/functionality. For example, computing device 500 may include additional storage (removable and/or non- removable) including, but not limited to, magnetic or optical disks or tape. Such additional storage is illustrated in FIG. 5 by removable storage 508 and non-removable storage 510. 
[0065]  Computing device 500 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by the device 500 and includes both volatile and non-volatile media, removable and non-removable media. 
[0066]  Computer storage media include volatile and non-volatile, and removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Memory 504, removable storage 508, and non-removable storage 510 are all examples of computer storage media. Computer storage media include, but are not limited to, RAM, ROM, electrically erasable program read-only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device 500. Any such computer storage media may be part of computing device 500. 
[0067]  Computing device 500 may contain communication connection(s) 512 that allow the device to communicate with other devices. Computing device 500 may also have input device(s) 514 such as a keyboard, mouse, pen, voice input device, touch input device, etc. Output device(s) 516 such as a display, speakers, printer, etc. may also be included. All these devices are well known in the art and need not be discussed at length here. 
[0068]  It should be understood that the various techniques described herein may be implemented in connection with hardware components or software components or, where appropriate, with a combination of both. Illustrative types of hardware components that can be used include Field-programmable Gate Arrays (FPGAs), Application-specific Integrated Circuits (ASICs), Application-specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. The methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium where, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter. 
[0069]  Although exemplary implementations may refer to utilizing aspects of the presently disclosed subject matter in the context of one or more stand-alone computer systems, the subject matter is not so limited, but rather may be implemented in connection with any computing environment, such as a network or distributed computing environment. Still further, aspects of the presently disclosed subject matter may be implemented in or across a plurality of processing chips or devices, and storage may similarly be effected across a plurality of devices. Such devices might include personal computers, network servers, and handheld devices, for example. 
[0070]   Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180113782A1 to Valacich et al., (hereinafter referred to as “Valacich”) in view of US Patent Publication to US20050060222A1 to White., (hereinafter referred to as “White”).

As per Claim 1, Valacich teaches: (Currently Amended) A method for identifying segments associated with anomalies based on survey results comprising: 
generating a customer experience survey for a webpage by an entity computing device, wherein the survey comprises a plurality of questions related to satisfaction with respect to a feature of the webpage and one or more of the questions are associated with segments of a plurality of segments; (in at least [0037] commercial websites solicit visitors to complete an online survey at the end of an interaction to capture usability measures...self-report measures may also be influenced by social-desirability bias (e.g., answering questions in a manner that will be viewed favorably by others), priming/wording bias (e.g., having the question prime thoughts that would normally not have been primed otherwise, or availability bias (e.g., having one thought unproportionately bias one's overall evaluation because it is brought to mind easier). [0057] In a post-survey, participants answered questions to measure the perceived ease-of-use of the website as a manipulation check. In addition, items were gathered to measure perceived usefulness and intentions to use the system for a supplemental analysis. [0058] The experiment was conducted with two different sample populations to cross-validate and extend the generalizability of the results. First, the experiment was conducted with students from a large university. Second, the experiment was administered on Amazon's Mechanical Turk to extend the generalizability to a more diverse population. [0070] Participants were sent a link via email to a questionnaire that would guide them through the usability test. The questionnaire first required that all participants watch a video that described the X Inc. screening software as background information. After the video was finished, the questionnaire gave participants a username and password to access the administrative portal. The survey then presented 6 tasks, one at a time, in random order for participants to complete using the administrative portal (see FIG. 6 for a list of tasks). After completing each task in the administrative portal, participants immediately completed a survey that assessed the PEOU of the task and allowed participants to leave comments regarding the task's EOU. After completing all six tasks, participants completed a post survey (see FIG. 6). The post survey had participants again rank the 6 tasks from lowest EOU to highest EOU and gathered demographic information.[0070] Participants were sent a link via email to a questionnaire that would guide them through the usability test. The questionnaire first required that all participants watch a video that described the X Inc. screening software as background information. After the video was finished, the questionnaire gave participants a username and password to access the administrative portal. The survey then presented 6 tasks, one at a time, in random order for participants to complete using the administrative portal (see FIG. 6 for a list of tasks). After completing each task in the administrative portal, participants immediately completed a survey that assessed the PEOU of the task and allowed participants to leave comments regarding the task's EOU. After completing all six tasks, participants completed a post survey (see FIG. 6). The post survey had participants again rank the 6 tasks from lowest EOU to highest EOU and gathered demographic information.)
for each customer of a plurality of customers, detecting that the customer has used the feature of the webpage more than a threshold number of times by a survey module of the entity computing device via a first communication channel, and in response to the detection, determining a second communication channel associated with the customer, and providing the generated customer experience survey to a customer computing device via the second communication channel by the entity computing device; (in at least [0061] Manipulation checks were first performed using PEOU to measure effort. The analysis demonstrated that participants in the lower EOU treatment reported significantly lower PEOU than participants in the higher EOU treatment, t(41)=−12.614, p<0.001. Thus, the manipulations were successful. Next, NAUC, NAD, and MD were analyzed using independent-sample t-tests to explore whether the manipulation of EOU influenced mousing precision. The results are shown in FIG. 3. As can be seen in FIG. 3, H1 (NAUC), H2 (NAD), and H3 (MD) were all supported. [0065]  The analysis next examined whether there was a difference in NAUC, NAD, and MD between the two treatment groups. Means of the two treatment groups were compared using an independent-sample t-test for each of the mousing statistics. See FIG. 4. As can be seen in FIG. 4, H1 (NAUC) and H2 (NAD) were again supported. However, H3 (MD) was not supported with this population.  [0074] Second, an analysis was conducted to explore research question 2: can users' mouse cursor movements be used to differentiate between higher and lower EOU? To do this, each task was ranked from lowest to highest EOU using participants' self-reported ranking data and free response data. This resulted in a ranking assigned to each task ranging from 1 (lowest EOU) to 6 (highest EOU). Participants' rankings were averaged together to generate a population ranking The results of the average population rankings from lowest to highest EOU were (average rank shown in parentheses): newADMIT (1.489), respondent (2.137), susWilliams (3.905), Audit (4.056), SentTest (4.304), and Reminder (5.250). [0075] To help confirm whether these rankings accurately represented the comparative difficulty of the tasks, the optional free-response question data collected after each task were summarized. The free response question allowed participants to leave a comment regarding the EOU of the task. FIG. 8 summarizes the major themes of problems and the number of comments for each. The observations corroborate the rankings The tasks rated as having the lowest EOU, also have the most negative comments about EOU, and vice versa. This comparative rank of EOU was used for the different tasks as a baseline for the remainder of analysis (referred to as the “baseline rank” hereinafter).  [0069] To conduct a remote usability test of the administrative portal, X Inc. temporarily inserted a JavaScript library developed by the research team into each page of the portal. The JavaScript library utilized JQuery functions to capture users' mouse cursor movements and sent them to the researchers' web service (along with the page id) via an AJAX call each time a person changed pages (moved to a different view or page). The web service then calculated and stored the movement precision for each page for future evaluation as described in Study 1. [0070] Participants were sent a link via email to a questionnaire that would guide them through the usability test. The questionnaire first required that all participants watch a video that described the X Inc. screening software as background information. After the video was finished, the questionnaire gave participants a username and password to access the administrative portal. The survey then presented 6 tasks, one at a time, in random order for participants to complete using the administrative portal (see FIG. 6 for a list of tasks). After completing each task in the administrative portal, participants immediately completed a survey that assessed the PEOU of the task and allowed participants to leave comments regarding the task's EOU. After completing all six tasks, participants completed a post survey (see FIG. 6). The post survey had participants again rank the 6 tasks from lowest EOU to highest EOU and gathered demographic information.)
receiving responses from one or more customers of the plurality of customers by the entity computing device via the second communication channel, wherein each received response includes scores for one or more questions of the plurality of questions and is received from a customer computing device; (in at least [0070] Participants were sent a link via email to a questionnaire that would guide them through the usability test. The questionnaire first required that all participants watch a video that described the X Inc. screening software as background information. After the video was finished, the questionnaire gave participants a username and password to access the administrative portal. The survey then presented 6 tasks, one at a time, in random order for participants to complete using the administrative portal (see FIG. 6 for a list of tasks). After completing each task in the administrative portal, participants immediately completed a survey that assessed the PEOU of the task and allowed participants to leave comments regarding the task's EOU. After completing all six tasks, participants completed a post survey (see FIG. 6). The post survey had participants again rank the 6 tasks from lowest EOU to highest EOU and gathered demographic information)
based on the scores included in each received response, detecting an anomaly with respect to a subset of the received responses by the entity computing device; (in at least [0071] In collaboration with X Inc. and the university, the software was tested by management students. Management students were chosen because they most closely represent potential users of the software—future managers and human resource representatives. A total of 40 students completed 6 tasks each, for a total of 240 observations. As the data was collected outside the laboratory (online using participants' personal computers), technical limitations on one participant's computer prevented collecting or transferring the mouse movement data to our data collection/analysis web service. Outliers were then screened, removing any observations in NAUC, NAD, and MD that were more than three standard deviations away from each task's mean (to help eliminate behaviors like moving the mouse in circles, etc.). This resulted in 227 valid responses.)
based on the responses in the subset of the received responses, determining segments of the plurality of segments that are ... with the detected anomaly by the entity computing devices determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are ... with the detected anomaly by the entity computing device; and (in at least [0071] In collaboration with X Inc. and the university, the software was tested by management students. Management students were chosen because they most closely represent potential users of the software—future managers and human resource representatives. A total of 40 students completed 6 tasks each, for a total of 240 observations. As the data was collected outside the laboratory (online using participants' personal computers), technical limitations on one participant's computer prevented collecting or transferring the mouse movement data to our data collection/analysis web service. Outliers were then screened, removing any observations in NAUC, NAD, and MD that were more than three standard deviations away from each task's mean (to help eliminate behaviors like moving the mouse in circles, etc.). This resulted in 227 valid responses.)
... related to the feature of the webpage to one or more of the customers of the subset of customers by the entity computing device.  (in at least [0071] In collaboration with X Inc. and the university, the software was tested by management students. Management students were chosen because they most closely represent potential users of the software—future managers and human resource representatives. A total of 40 students completed 6 tasks each, for a total of 240 observations. As the data was collected outside the laboratory (online using participants' personal computers), technical limitations on one participant's computer prevented collecting or transferring the mouse movement data to our data collection/analysis web service. Outliers were then screened, removing any observations in NAUC, NAD, and MD that were more than three standard deviations away from each task's mean (to help eliminate behaviors like moving the mouse in circles, etc.). This resulted in 227 valid responses.)

Although implied, Valacich does not expressly disclose the following limitations, which however, are taught by White,
based on the responses in the subset of the received responses, determining segments of the plurality of segments that are associated with the detected anomaly by the entity computing devices determining a subset of customers of the plurality of customers associated with the determined segments of the plurality of segments that are associated with the detected anomaly by the entity computing device (in at least [0088] The first of the two measures is a measure of internal consistency see FIGS. 3A/3B and the second is a measure of order bias see FIG. 4. If the results of these measures suggest that it is unlikely that the answer set is the considered opinion of an attentive respondent, the survey manager can choose to delete the respondent from the survey analysis thus eliminate a source of meaningless variance in the study results. [0100] As with other quality tests for data, the risk of discarding suspicious data based on a false positive on a quality check is tolerable when discarded data from false positives has only a small impact on the number of respondents. Thus, it is on balance better to discard a small amount of legitimate data while removing the bulk of response sets created by “non-attentive respondents” as these response sets would have the effect of adding meaningless variance to the aggregated set of estimated rank order preferences for the group of respondents.)
providing training related to the feature of the webpage to one or more of the customers of the subset of customers by the entity computing device. (in at least [0012] Respondents are presented 18 choices 1702 on one page and are asked to rank order the list. To guide respondents through the exercise, the survey form offers a work area to cross out rankings as they are assigned 1712 and the survey form presents the exercise as a “practice” followed by a “final” ranking 1707, all on one sheet. [0066] The respondent chooses the one stimulus from the choices on the screen that best satisfies the motivating question. Examples of ranking screens are presented in FIGS. 10A and 10B.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Valacich by, ...to estimate a respondent's or a set of respondents' rank order with respect to a number of attribute options (i.e. alternative prices, features, benefits, ways of expressing benefits, brand names, slogans, logos, graphic treatments such as package design elements and any other stimuli that the researcher believes may influence the individual's opinion such as a statement, graphic or brief audio). The method can be used when the number of stimuli to be presented exceeds the number that can be presented at one time to a respondent, most typically, exceeding the number that can be legibly displayed on one computer screen for rank ordering by a respondent. The estimated rank order is highly accurate, especially for the highest ranked stimuli, but requires only a small fraction of the respondent input that would be needed to capture a complete rank order from that respondent...The first of the two measures is a measure of internal consistency see FIGS. 3A/3B and the second is a measure of order bias see FIG. 4. If the results of these measures suggest that it is unlikely that the answer set is the considered opinion of an attentive respondent, the survey manager can choose to delete the respondent from the survey analysis thus eliminate a source of meaningless variance in the study results... the risk of discarding suspicious data based on a false positive on a quality check is tolerable when discarded data from false positives has only a small impact on the number of respondents. Thus, it is on balance better to discard a small amount of legitimate data while removing the bulk of response sets created by “non-attentive respondents” as these response sets would have the effect of adding meaningless variance to the aggregated set of estimated rank order preferences for the group of respondents...Respondents are presented 18 choices 1702 on one page and are asked to rank order the list. To guide respondents through the exercise, the survey form offers a work area to cross out rankings as they are assigned 1712 and the survey form presents the exercise as a “practice” followed by a “final” ranking 1707, all on one sheet...The respondent chooses the one stimulus from the choices on the screen that best satisfies the motivating question. Examples of ranking screens are presented in FIGS. 10A and 10B..., as taught by White, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Valacich with the motivation of, ...provides a research manager a new means of improving the quality of opinion research by eliminating 90% or more of invalid answer sets.... improve the accuracy of the final sort, the rigor of the sort requirements detracts from ease of use for respondents...capacity to measure a larger number of stimuli with a greater level of accuracy and with the capacity to validate the quality of individual answer sets. The end result is a higher quality data set from opinion research studies as the foundation for more definitive research conclusions....providing an effective means to integrate the results of multiple subset rankings into an accurate estimate of overall rank order of importance for a set of opinion research stimuli from fewer than 12 to 100 or more stimuli....., as recited in White.

As per Claim 2, Valacich teaches:  (Currently Amended) The method of claim 1, 
further comprising generating a report including the detected anomaly and the determined segments of the plurality of segments.(in at least [0071] In collaboration with X Inc. and the university, the software was tested by management students. Management students were chosen because they most closely represent potential users of the software—future managers and human resource representatives. A total of 40 students completed 6 tasks each, for a total of 240 observations. As the data was collected outside the laboratory (online using participants' personal computers), technical limitations on one participant's computer prevented collecting or transferring the mouse movement data to our data collection/analysis web service. Outliers were then screened, removing any observations in NAUC, NAD, and MD that were more than three standard deviations away from each task's mean (to help eliminate behaviors like moving the mouse in circles, etc.). This resulted in 227 valid responses. [0073] Analysis and Results: Analysis consisted of two parts. First, the data was analyzed to test the hypotheses and explore research question 1: how does EOU influence users' mouse cursor movements? To do this, the Pearson product-moment correlations were calculated to explore whether participants' self-reported PEOU is significantly correlated with participants' mouse cursor movement precision. As expected, the results indicate that PEOU was significantly correlated with NAUC, r(225)=−0.371, p<0.001, significantly correlated with NAD, r(225)=−0.200, p<0.001, and significantly correlated with MD, r(225)=−0.024, p<0.05. As PEOU is a measure of EOU, this lends support the discovery by the present inventors that lower EOU results in greater NAUC (H1), NAD (H2), and MD (H3).  [0074] an analysis was conducted to explore research question 2: can users' mouse cursor movements be used to differentiate between higher and lower EOU? To do this, each task was ranked from lowest to highest EOU using participants' self-reported ranking data and free response data. This resulted in a ranking assigned to each task ranging from 1 (lowest EOU) to 6 (highest EOU). Participants' rankings were averaged together to generate a population ranking The results of the average population rankings from lowest to highest EOU were (average rank shown in parentheses): newADMIT (1.489), respondent (2.137), susWilliams (3.905), Audit (4.056), SentTest (4.304), and Reminder (5.250). [0075] To help confirm whether these rankings accurately represented the comparative difficulty of the tasks, the optional free-response question data collected after each task were summarized. The free response question allowed participants to leave a comment regarding the EOU of the task. FIG. 8 summarizes the major themes of problems and the number of comments for each. The observations corroborate the rankings The tasks rated as having the lowest EOU, also have the most negative comments about EOU, and vice versa. This comparative rank of EOU was used for the different tasks as a baseline for the remainder of analysis (referred to as the “baseline rank” hereinafter).))
  
As per Claim 3, Valacich teaches: (Currently Amended) The method of claim 1, 
wherein the plurality of questions further comprises one or more of questions related to drivers, and ... related to future behaviors.  (in at least [0069] To conduct a remote usability test of the administrative portal, X Inc. temporarily inserted a JavaScript library developed by the research team into each page of the portal. The JavaScript library utilized JQuery functions to capture users' mouse cursor movements and sent them to the researchers' web service (along with the page id) via an AJAX call each time a person changed pages (moved to a different view or page). The web service then calculated and stored the movement precision for each page for future evaluation as described in Study 1. [0075] To help confirm whether these rankings accurately represented the comparative difficulty of the tasks, the optional free-response question data collected after each task were summarized. The free response question allowed participants to leave a comment regarding the EOU of the task. FIG. 8 summarizes the major themes of problems and the number of comments for each. The observations corroborate the rankings The tasks rated as having the lowest EOU, also have the most negative comments about EOU, and vice versa. This comparative rank of EOU was used for the different tasks as a baseline for the remainder of analysis (referred to as the “baseline rank” hereinafter).)

Although implied, Valacich does not expressly disclose the following limitations, which however, are taught by Rosenberg,
... questions related to future behaviors (in at least [0067]  This establishes the rank order for this ranking subset 147. In a preferred embodiment, at any stage the respondent may conclude that none of the remaining choices on the screen is important relative to the motivating question and choose to move on to the next ranking subset FIG. 2C presents an example. This establishes a rank order of all stimuli that are considered important in the ranking subset. Stimuli that are considered unimportant remain unranked by the respondent and receive a low rank value in the assignment of values 279. [0078] the ranking subsets are presented to the respondent in the same iterative fashion 152 as the first round ranking subsets. The progression of respondent choices in ranking each second round subset are recorded in the database 119. [0106]  if the respondent mistakenly ranked A B C low in the ranking, yet still, by chance, ranked the next ten letters at the top of the ranking in order D E F G H I J K L M, the correlation would also be 1.00 726 R6 since the order of the values again exactly correspond with the rank even though the items included by the respondent were not the highest ranking items in the overall list.) 

The reason and rationale to combine Valacich and White is the same as recited above.


As per Claim 4, Valacich teaches:  (Previously Presented) The method of claim 1, further comprising: 
receiving historical data related to previous customer experience surveys; and (in at least [0028] step of analyzing the input device usage characteristics comprises comparing said input device usage characteristics of the user to a control input device usage characteristics. The control input device usage characteristics can include input device usage characteristics of said user in a previous interactive computer session. Thus, the user's own previous input device usage characteristic is compared to the use of a new computer software/program. Thus, in some embodiments, the user's input device characteristics are collected and stored to serve as a control.)
....  

Although implied, Valacich does not expressly disclose the following limitations, which however, are taught by White,
receiving historical data related to previous customer experience surveys; and (in at least [0065] The randomized order list 127 is then assigned to a grid of first round ranking subsets 132 according to the chosen configuration. This defines the first round of ranking subsets in which each stimulus is presented in at least one ranking subset. If the total number of stimuli results in a partially filled last ranking subset, that subset is filled out with low ranking stimuli from the results of early ranking subsets or the research manager may decide to present fewer than the full list of stimuli to each respondent.)
detecting the anomaly with respect to the subset of the received responses based of the received historical data.  (in at least [0088]  two additional steps 182/187 are included in this survey process to improve the quality of the output 192. A significant issue in opinion research is the concern that some respondents may not provide answers that accurately reflect their opinions due to the respondent's lack of attention or the inconsistency that may come from the respondent having vaguely held opinions. A preferred embodiment of the present invention includes two measures to ensure that each answer set is valid, i.e. each answer set is the considered opinion of an attentive respondent. The first of the two measures is a measure of internal consistency see FIGS. 3A/3B and the second is a measure of order bias see FIG. 4. If the results of these measures suggest that it is unlikely that the answer set is the considered opinion of an attentive respondent, the survey manager can choose to delete the respondent from the survey analysis thus eliminate a source of meaningless variance in the study results.)

The reason and rationale to combine Valacich and White is the same as recited above.

As per Claim 5, Valacich teaches: (Original) The method of claim 1, 
wherein detecting the anomaly with respect to the subset of the received responses comprises detecting received responses with scores that are outside of a confidence interval.  (in at least [0071] In collaboration with X Inc. and the university, the software was tested by management students. Management students were chosen because they most closely represent potential users of the software—future managers and human resource representatives. A total of 40 students completed 6 tasks each, for a total of 240 observations. As the data was collected outside the laboratory (online using participants' personal computers), technical limitations on one participant's computer prevented collecting or transferring the mouse movement data to our data collection/analysis web service. Outliers were then screened, removing any observations in NAUC, NAD, and MD that were more than three standard deviations away from each task's mean (to help eliminate behaviors like moving the mouse in circles, etc.). This resulted in 227 valid responses.)

As per Claim 6, Valacich teaches: (Original) The method of claim 1, 
wherein the segments of the plurality of segments segment the plurality of customers into a plurality of groups. (in at least [0058] The experiment was conducted with two different sample populations to cross-validate and extend the generalizability of the results. First, the experiment was conducted with students from a large university. Second, the experiment was administered on Amazon's Mechanical Turk to extend the generalizability to a more diverse population.[0065] The analysis next examined whether there was a difference in NAUC, NAD, and MD between the two treatment groups. Means of the two treatment groups were compared using an independent-sample t-test for each of the mousing statistics. See FIG. 4. As can be seen in FIG. 4, H1 (NAUC) and H2 (NAD) were again supported. However, H3 (MD) was not supported with this population.)


As per Claim 7, Valacich teaches: (Original) The method of claim 1, 
further comprising generating a report for each segment of the plurality of segments, wherein the report for a segment includes scores for the responses associated with the segment. (in at least [0073] Analysis and Results: Analysis consisted of two parts. First, the data was analyzed to test the hypotheses and explore research question 1: how does EOU influence users' mouse cursor movements? To do this, the Pearson product-moment correlations were calculated to explore whether participants' self-reported PEOU is significantly correlated with participants' mouse cursor movement precision. As expected, the results indicate that PEOU was significantly correlated with NAUC, r(225)=−0.371, p<0.001, significantly correlated with NAD, r(225)=−0.200, p<0.001, and significantly correlated with MD, r(225)=−0.024, p<0.05. As PEOU is a measure of EOU, this lends support the discovery by the present inventors that lower EOU results in greater NAUC (H1), NAD (H2), and MD (H3).  [0074] an analysis was conducted to explore research question 2: can users' mouse cursor movements be used to differentiate between higher and lower EOU? To do this, each task was ranked from lowest to highest EOU using participants' self-reported ranking data and free response data. This resulted in a ranking assigned to each task ranging from 1 (lowest EOU) to 6 (highest EOU). Participants' rankings were averaged together to generate a population ranking The results of the average population rankings from lowest to highest EOU were (average rank shown in parentheses): newADMIT (1.489), respondent (2.137), susWilliams (3.905), Audit (4.056), SentTest (4.304), and Reminder (5.250). [0075] To help confirm whether these rankings accurately represented the comparative difficulty of the tasks, the optional free-response question data collected after each task were summarized. The free response question allowed participants to leave a comment regarding the EOU of the task. FIG. 8 summarizes the major themes of problems and the number of comments for each. The observations corroborate the rankings The tasks rated as having the lowest EOU, also have the most negative comments about EOU, and vice versa. This comparative rank of EOU was used for the different tasks as a baseline for the remainder of analysis (referred to as the “baseline rank” hereinafter).)


As per Claim 8-14 for A system (see at least Valacich [0022]) substantially recite the subject matter of Claim 1-7, and Claim 15-20 for A non-transitory computer readable medium (see at least Valacich [0028]), substantially recite the subject matter of Claim 1-6, respectively, and are rejected based on the same reasoning and rationale.




Conclusion
Relevant prior art not relied upon:
Karty, US20140344013A1, A method includes determining a plurality of data points, determining a distance between each data point and each of the other plurality of data points, choosing a first one of the plurality of data points, identifying all of the other plurality of data points within a maximum distance of the chosen data point, repeating steps the previous steps to choose a different one of the plurality of data points until all of the data points have been chosen, identifying one or more clusters each having a predefined minimum number, K, of data points within a predefined search radius and analyzing the one or more clusters with respect to K linkages.

Mather, US20160055457A1, The inherent human biases related to hiring processes are mediated using automated computer based systems. Computer executed logic is configured to detect and compensate for, for example, cultural, gender, and/or racial biases. Specific applications include, but are not limited to, job descriptions, review of resumes and interviews.

White2, US20130282626A1, Choice experiments are a type of survey which can be used to model user behaviour, in which survey respondents are presented with a choice of combinations of features and forced to one set of features. A computational system for performing choice modelling is described. This system comprises a user interface module, that allows an end users to specify what they set of features they wish to investigate (the attribute space), and constraints. A design generator module is used to generate an experimental design that matches the user defined attribute space. A range of different designs can be generated and compared to identify the optimum design. The design generator allows the user to specify their exact problem, rather than forcing them to modify their problem to match a known experimental design. An online survey assembly module is used to generate survey templates and a data collection and sampling uses the templates to display treatments to the respondents. A model generation model analyses the collected data, and a model explorer module is provided to allow the user to explore the results. The system has the advantage of making choice modelling accessible to a wider range of users, and enables users considerable freedom and scope to investigate problems of specific interest.

Orbach, US20190037046A1, A needs-matching navigator system and social network facilitator appurtenances including, for a large user plurality, software driven modules residing on electronic communications enabled platforms and devices. Beyond altruistically enhancing flourishing life horizons and life quality metrics, the modules facilitate (A) knowing respective user bias, profile, perspective, wellbeing orientation, and privacy preference; (B) understanding user needs description and wellbeing criteria; (C) finding answer and solutions to the needs by user biased projecting the description onto electronically stored knowledge-bases; (D) matching the user to the answers and solutions; and preferably (E) creating an instant electronic communications interactive community for the respective user, by inverse projecting large subsets of the answers and solutions back onto the large plurality of users; according to said users' profiles and needs descriptions. This navigable community may be classified into spontaneous castes; having various degrees of relevant understanding, expertise, experience, and/or curiosity about these answer and/or solution projections.

Lehr, US20200160180A1, Disclosed are various embodiments for generating an artificial intelligence neural network predictive of performance. A hardware processor can process the artificial intelligence neural network to determining whether a validity value for the artificial intelligence neural network meets a validity threshold. A predictive bias can be computed for the artificial neural network based on non-factored inputs. Nodes of the artificial neural network can be scored to compute an effect on the predictive bias. Another artificial intelligence neural network predictive of performance can be generated excluding a combination of parameters associated with a highest scored node of the artificial intelligence neural network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623